                 Case 18-11120-JTD    Doc 1143     Filed 07/23/19      Page 1 of 1



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                  Chapter 11
In re
                                                  Case No. 18-11120 (JTD)
VG LIQUIDATION, INC., et al.,
                                                  Jointly Administered
                  Debtors.
                                                  Related to Docket No. 827

                  NOTICE OF RESCHEDULED CONFIRMATION HEARING

         PLEASE TAKE NOTICE that the date of the Confirmation Hearing originally

scheduled for July 31, 2019 at 10:00 a.m. (Prevailing Eastern Time) has been rescheduled to

July 30, 2019 at 10:00 a.m. (Prevailing Eastern Time), before the Honorable John T. Dorsey,

United States Bankruptcy Judge, United States Bankruptcy Court for the District of Delaware,

824 North Market Street, 5th Floor, Courtroom No. 6, Wilmington, DE 19801.

Dated: July 23, 2019                               COLE SCHOTZ P.C.

                                                   /s/ Patrick J. Reilley
                                                   Patrick J. Reilley (No. 4451)
                                                   G. David Dean (No. 6403)
                                                   Katherine M. Devanney (No. 6356)
                                                   500 Delaware Avenue, Suite 1410
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 652-3131
                                                   Facsimile: (302) 652-3117
                                                   preilley@coleschotz.com
                                                   ddean@coleschotz.com
                                                   kdevanney@coleschotz.com

                                                   - and -

                                                   Irving E. Walker
                                                   300 E. Lombard Street, Suite 1450
                                                   Baltimore, MD 21202
                                                   Telephone: (410) 230-0660
                                                   Facsimile: (410) 528-9400
                                                   iwalker@coleschotz.com

                                                   Counsel for Debtors
                                                   and Debtors in Possession

57731/0003-17611183v1
